DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s amendment filed on 08/19/2020. Claims 1-2 and 5-9 stands rejected on the Non-Final Rejection mailed on 05/19/2020. No changes has been made to the pending claims with the amendment filed herein. Current pending claims remains claims 1-2 and 5-9.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUO for Sharp corporation as published on JP 2013044827 hereinafter referred to as “MATSUO” in view of YASUHIRO  for YAZAKI CORP. as published on JPH 10129375 A hereinafter referred to as “YASUHIRO”.

Regarding claim 1 (Previously presented), MATSUO teaches a stereo camera apparatus (figure 1) comprising: 
a first imaging unit including a first imaging optical system provided with a plurality of lens groups, and a first driving unit configured to change a focal length by driving at least one of the plurality of lens groups of the first imaging optical system (0029; figure 1; wherein a1 imaging means corresponding to first imaging unit having a zoom optical system 2a corresponding to first imaging optical system including a zoom lens 3a and a focus lens 4a corresponding to the ‘plurality of lens group, and a first drive unit for changing the focal length by driving the zoom lens 3a and focus 4a of the zoom optical system 2a);
a second imaging unit including a second imaging optical system provided with a plurality of lens groups, and a second driving unit configured to change a focal length by driving at least one of the plurality of lens groups of the second imaging optical system (0029; figure 1; wherein a2 imaging means corresponding to the second imaging unit having a zoom lens 3b and focus lens 4b corresponding to the plurality of lens group and a second drive unit for changing the focal length by driving the zoom lens 3b and focus lens 4b of the zoom optical system 2b); 
a focal length controller configured to output synchronized driving signals to the first driving unit and the second driving unit (0029; figure 1; wherein a control unit 10 causes the zoom lenses 3a, 3b, focus lenses 4a, 4bn and the like to move together and the zoom optical systems 2a, 2b are driven such that the zooms thereof are adjusted to the same magnification); and 
an image processing unit configured to calculate a parallax with respect to a subject by using an image captured by the first imaging unit and an image captured by the second imaging unit (0029; figure 1; wherein an image processing unit 7 for using images captured by the first imaging means and the second imaging means to calculate the parallax of a subject). 
MATSUO failed to teaches or disclose wherein when mounted in a vehicle, the focal length controller acquires travel state information about a travel state of the vehicle and outputs driving signals to the first driving unit and the second driving unit in accordance with the travel state information, 
the image processing unit generates the travel state information on the basis of one or both of an image captured by the first imaging unit and an image captured by the second imaging unit, and 
the focal length controller acquires the travel state information from the image processing unit.
0017-0019; figure 2; “[0017] As shown in FIG. 2 ., the laser radar inter-vehicle distance measuring unit 1 is mounted below the fron1 end of the own vehicle B, and projects the laser light to the forward vehicle A, and also receives the reflected light from the forward vehicle A, and these The inter-vehicle distance L is calculated based on the projected laser beam and the reflected laser beam. This calculated inter-vehicle distance data is taken into the central processing unit 7 and used for the calculation of the zoom-up magnification by the forward road imaging unit with a zoom-up mechanism 3 and the enlargement adjustment of the vehicle mode, projected by the projector 11.”), 
the image processing unit generates the travel state information on the basis of one or both of an image captured by the first imaging unit and an image captured by the second imaging unit (0017-0019; figure 2), and 
the focal length controller acquires the travel state information from the image processing unit (0017-0019; figure 2; in which in the capturing of a forward image, the zoom magnification of an imaging means is adjusted on the basis of measure vehicle-to-vehicle distance data) is known. 
It would have been obvious to person of having ordinary skill in the art before the effective filing date of the invention to modify the teaching of MATSUO with YASUHIRO by adapting a configuration in which travel state information related to the travel state of a vehicle is acquired and drive signals are output to the drive units for the lens groups 


Regarding claim 5 (Previously Presented), MATSUO shows the stereo camera apparatus according claim 1, wherein each of the first driving unit and the second driving unit includes a stepping motor, and the focal length controller outputs a pulse signal for driving the stepping motor as a driving signal (0032 and 0033; figures1, 2A and 3; ‘stepping motor 22’; ‘focal length detecting means 5a and 5b’).  


Regarding claim 6 (Previously Presented), MATSUO shows the stereo camera apparatus according to claim 1, wherein each of the first imaging optical system and the second imaging optical system includes two or more lens groups including a variable power lens group and a focusing movement correcting lens group (0029; figures 1 and 3), and 
the variable power lens group and the focusing movement correcting lens group are interlocked with each other to be positioned in a manner uniquely corresponding to each other (0029; figures 1 and 3; “… the control section 10 interlocks the zoom lenses 3a, 3b and focus lenses 4a, 4b and the like, the zoom optical system 2a and 2b are zoomed at the same magnification as shown in Fig.”).  

Regarding claim 7 (Previously presented), Claim 7 has limitations similar to those treated in the rejections to claim 1 above. Therefore, claim 7 has been rejected for the same reasons of obviousness as used in the rejection to claim 1 above.


Regarding claim 8 (Previously presented), Method claim 8 is drawn to the method of using the corresponding apparatus claimed in claims 1 or 7. Therefore, method claim 8 corresponds to apparatus claims 1 or 7 and is rejected for same reasons of obviousness as used above.



Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUO in view of YASUHIRO as applied to claims 1 and 8 above, and further in view of NORITA et al. for MINOLTA CO., LTD. as published on JP 2001-221621 hereinafter referred to as “Minolta”.

Regarding claim 2 (Original), MATSUO in view of YASUHIRO shows the stereo camera apparatus according to claim 1 as show in the rejection above, but failed to show wherein the image processing unit corrects aberration of the image captured by the first imaging unit and the image captured by the second imaging unit in accordance with the focal length of the first imaging optical system and the focal length of the second imaging optical system.  
0018 and 0020; figure 3; wherein correction is carried out through the calculation of lens aberration estimated from the focal length f of an imaging lens, and camera distortion in the vertical and horizontal direction is corrected (see [0018]), and wherein a pitch deviation image is converted to a distance image on the basis of a conversion curve for the focal length f (see [0020])) is known. 
It would have been obvious to person of having ordinary skill in the art before the effective filing date of the invention to modify the teaching of MATSUO with NORITA by easily conceiving of correcting the aberration of an image imaged using an imaging unit according to the focal length of an imaging optical system in order to obtain better image quality from the imaging device.


Regarding claim 9 (Original), Method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore, method claim 9 corresponds to apparatus claim 2 and is rejected for same reasons of obviousness as used above.



Response to Arguments
Applicant's arguments filed 08/19/2020 have been fully considered but they are not persuasive.
Applicant argue that that the Yasuhiro failed to teach the travel state information as it is defined by the applicant’s specification disclosed in paragraph [0028] as filed. Examiner kindly disagrees. Applicant argument stating that “The travel state information means information associated with travel state of the vehicle, as describe in paragraph [0028] as filed, which includes, for example, speed, braking state, transmission gear, road type, and inclination of the road, etc.” is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., speed, braking state, transmission gear, road type, and inclination of the road, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Applicant's arguments filed 08/19/2020 have been fully considered but they are not persuasive.


Conclusion
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482